     Case: 1:19-cv-07955 Document #: 27 Filed: 10/23/20 Page 1 of 1 PageID #:166

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Republic Technologies (NA), LLC, et al.
                                                 Plaintiff,
v.                                                                  Case No.:
                                                                    1:19−cv−07955
                                                                    Honorable Sharon
                                                                    Johnson Coleman
Aftab Mahmood
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 23, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Telephonic
motion hearing held on 10/23/2020. Defendant did not appear nor contact the Court.
Plaintiffs' motion for entry of Clerk's default pursuant to rule 55(a) [25] is granted. Default
is entered pursuant to FRCP 55(a) for failure to answer or otherwise plead. Mailed notice.
(ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
